IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: H.J.B., A MINOR        : No. 171 MAL 2022
                                           :
                                           :
PETITION OF: A.P., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.